Citation Nr: 0301636	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  02-04 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

Entitlement to service connection for gout.

[The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) will be the subject of a 
later decision.]


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant is a veteran who had active service from 
October 1951 to September 1953.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a 
February 2002 rating decision of the Department of 
Veterans Affairs (VA) Albuquerque, New Mexico Regional 
Office (RO).  

[The Board is undertaking additional development on the 
issue of entitlement to service connection for PTSD.  When 
it is completed, the Board will provide notice of the 
development as required by 38 C.F.R. § 20.903.  After 
giving notice and reviewing the veteran's response to the 
notice, the Board will prepare a separate decision 
addressing this issue.]


FINDING OF FACT

Gout was not manifested in service and is not currently 
shown present.  


CONCLUSION OF LAW

Service connection for gout is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA 
and implementing regulations apply in the instant case.  
See VAOPGCPREC 11-2000.  However, the Board finds that all 
pertinent mandates of the VCAA and implementing 
regulations are met with respect to the issue addressed 
herein.  

Well-groundedness is no longer an issue, as the claim has 
been considered on the merits.  The veteran was notified 
why the claim was denied in the rating decision in 
February 2002 and in a SOC in April 2002.  In a September 
2001 letter, the RO notified him of the VCAA, and of what 
it was doing to assist him in the development of his 
claim, as well as of what he needed to do.  A November 
2000 RO letter expanded on the instructions to the veteran 
regarding what he should do.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The RO has obtained the veteran's service medical records.  
He has not identified any pertinent records which remain 
outstanding.  The Board has considered whether further VA 
examination is indicated, and has determined that there is 
no reasonable possibility that a VA examination would 
provide information of probative value to the matter at 
hand.  No further assistance to the veteran in the 
development of evidence is required.  In sum, all of VA's 
due process, notice, and assistance duties, including 
those mandated by the VCAA are met.

Factual Background

The veteran's service medical records, including the 
report of his examination for separation from service make 
no mention of gout.

In July 2001 the veteran submitted a claim for service 
connection which indicated that he had gout beginning in 
1953.  The first, and only, postservice evidence to 
mention such a condition is in June 2001 emergency room 
record, which reflects a past history of gout.  The 
veteran has been advised by the RO that to establish 
service connection for gout he must show that he has the 
disability, as well as that it is related to disease or 
injury in service.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be (1)  medical evidence of a 
current disability; (2)  medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3)  medical 
evidence of a nexus between the claimed in-service disease 
or injury and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The United States Court of Appeals for Veterans Claims has 
also held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent 
medical evidence is required."  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a 
means for reconciling actual conflict or a contradiction 
in the evidence.  38 C.F.R. § 3.102.  

Analysis

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Here, the medical evidence does not show that 
the veteran currently has gout.  In the absence of proof 
of a present disability, there cannot be a valid claim [of 
service connection].  Hickson, supra.  See also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As noted, the 
veteran was advised that to establish service connection 
for a claimed disability, he must show that he has such 
disability and that it is related to disease or injury in 
service.  Here, the veteran has neither submitted any 
evidence of a current diagnosis of gout (he has submitted 
a report noting a history of gout) nor identified any 
treatment provider with records of treatment for gout.  He 
has requested a VA examination to determine whether he has 
gout.  The Board finds that such examination is not 
indicated, as, at best, it would show only one of the 
three threshold requirements for establishing service 
connection, i.e., current disability.  There would still 
be no evidence of disease or injury in service to which 
any current gout could be related.  As a layperson, the 
veteran is not competent to establish by his own opinion 
that he has gout (or relate such disability to service).  
See Espiritu, supra.  The preponderance of the evidence is 
against the  claim.  Hence, it must be denied.


ORDER

Service connection for gout is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

